Exhibit 10.48
 
[sionix02.jpg]
  From the Desk of
  David R. Wells
  President and Chief Financial Officer

 
October 8, 2012


Mr. Bradley Wilhite
ASCENDIANT CAPITAL PARTNERS, LLC
18881 Von Karman Avenue, 16th Floor
Irvine, California 92612



Dear Brad;


This letter serves as notice of our termination of the Securities Purchase
Agreement entered into with your firm on May 8, 2012 which established an Equity
Drawdown Facility.  Pursuant to the agreement there are no penalties associated
with this termination payable by either party.


Please do not hesitate to contact me with any questions.


Best,

 

     
David R. Wells
   
President and Chief Financial Officer
   

 
CC:           James W. Alexander, Interim Chairman


914 Westwood Blvd., Box 801
Los Angeles, CA 90024
(704) 971-8400